                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF MAINE


In re:

US BANK TRUST, NA

                    Plaintiff

                    vs.                               ANSWER

DODI SIDELINGER,

                   Defendants

                            Debtor(s)




         NOW COMES Defendant, Dodi Sidelinger, by and through counsel, and responds to
   Movant’s Complaint as follows:

                                        JURISDICTION AND VENUE

         1.     Defendant admits the allegations contained in Paragraphs 1-3 of Plaintiff’s
   Complaint.

                                             PARTIES

        1.      Defendant denies the allegations contained in Paragraph 4 of Plaintiff’s Complaint.
        2.      Defendant admits the allegations contained in Paragraph 5 of Plaintiff’s Complaint.
        3.      Defendant denies the allegations contained in Paragraph 6 of Plaintiff’s
   Complaint.
        4.      Defendant admits the allegations contained in Paragraphs 7-8 of Plaintiff’s
   Complaint.

                                                   FACTS
        5.      Defendant admits the allegations contained in Paragraphs 9-20 of Plaintiff’s
   Complaint.
        6.      Defendant denies the allegations contained in Paragraph 21 of Plaintiff’s
   Complaint.
        7.      Defendant admits the allegations contained in Paragraph 22 of Plaintiff’s
   Complaint.
        8.      Defendant denies the allegations contained in Paragraph 23 of Plaintiff’s
   Complaint.
        9.      Defendant admits the allegations contained in Paragraph 24 of Plaintiff’s
     10.       Defendant denies the allegations contained in Paragraphs 25-26 of Plaintiff’s
Complaint.
                                   COUNT I- FORECLOSURE

     11.       Defendant repeats her responses to Paragraphs 1-26 this this Answer.
     12.       Defendant admits the allegations contained in Paragraphs 28-32 of Plaintiff’s
Complaint.
     13.       Defendant denies the allegations contained in Paragraph 33 of Plaintiff’s
Complaint.
     14.       Defendant admits the allegations contained in Paragraphs 34-35 of Plaintiff’s
Complaint.
     15.       Defendant denies the allegations contained in Paragraph 36 of Plaintiff’s
Complaint.
     16.       Defendant admits the allegations contained in Paragraph 37 of Plaintiff’s
Complaint.
     17.       Defendant denies the allegations contained in Paragraph 38 of Plaintiff’s
Complaint.

                                           PRAYER FOR RELIEF

        WHEREFORE, Defendant respectfully requests that this Court:
        a.    Refer the matter of foreclosure of the Defendant’s principal residence to the
Foreclosure Diversion Program, pursuant to 14 M.R.S.A. Section 6321 A. Pleading further,
Defendant notes the existence of contentious counterclaims that implicate Defendant’s ability to
modify the mortgage and argues that mediation is the most effective way to resolve them.
        b.    Enter an Order finding that Defendant has not satisfied its burden of establishing
proper assignment of the note and mortgage;
        c.    Grant such other and additional relief as it deems just and necessary.

Dated at Portland, Maine, this 9th day of July 2019.

                                              LAW OFFICE OF J. SCOTT LOGAN, LLC

                                                    By: /s/ J. Scott Logan
                                                    J. Scott Logan, Esq.
                                                    Counsel for Debtors
                                                    75 Pearl Street, Ste. 211
                                                    Portland, Maine 04101
                                                    (207) 699-1314
                                    CERTIFICATE OF SERVICE

I, J. Scott Logan, Esq., do hereby certify that I am over eighteen years old and I have this day
caused a true and correct copy of Answer to be served on the parties at the addresses set forth on
the Service List attached hereto via electronically.

Notice will be electronically mailed to:
John Doonan, Esq.


                    By: /s/ J. Scott Logan
                    J. Scott Logan, Esq.
                    Counsel for Debtors
                    75 Pearl Street, Ste. 211
                    Portland, Maine 04101
                    (207) 699-1314
